Citation Nr: 0640211	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  02-17 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of head 
injury, to include glaucoma.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied service connection for a head injury 
and an eyesight condition.  The veteran testified at a March 
2003 RO hearing that he essentially sought service connection 
for glaucoma, which he claimed to be the residual of a head 
injury he incurred as a result of an in-service fall.  The 
issue on appeal, therefore, is entitlement to service 
connection for residuals of a head injury, to include 
glaucoma.

The Board remanded this case for additional development in 
November 2003 and January 2005.  As the requested development 
has been accomplished, this case is properly before the 
Board.

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO jurisdiction.


FINDINGS OF FACT

The competent medical evidence of record does not relate the 
veteran's glaucoma to service.


CONCLUSION OF LAW

Glaucoma was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the service connection 
claim and the respective responsibilities of each party for 
obtaining and submitting evidence by way of a January 2002 VA 
letter, prior to the March 2002 rating decision.  
Specifically, the RO notified the veteran that VA would 
obtain all relevant evidence in the custody of VA medical 
centers or the service department.  The RO notified the 
veteran of his responsibility to respond in a timely manner 
to VA's requests for specific information and to provide a 
properly executed release so that VA could request the 
records for him.  The RO also requested the veteran to advise 
VA of any additional evidence, which, in effect, would 
include any evidence in his possession.  After the veteran 
clarified the issue as service connection for residuals of 
head trauma, including glaucoma, the RO notified the veteran 
again in May 2003 and February 2005.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
VA letters did not provide the veteran with notice of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection.  However, since no 
disability rating or effective date for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records, VA medical records dated from 1999 to 2002, and 
private medical records dated from 1995 to 1998.  The Board 
finds that there are no additional medical treatment records 
necessary to proceed to a decision in this case.

In addition, for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  
Here, VA provided VA medical examinations in April 2003 and 
April 2005, and the examiners rendered considered medical 
opinions regarding the pertinent issues in this matter.    

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; and no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

The veteran seeks service connection for residuals of a head 
injury, to include glaucoma.  He testified that he tripped 
and hit his head in the shower in service and subsequently 
had sharp pains in his head over the left eye.  He indicated 
that he continued to have headaches and pain over the left 
eye after service, but did not seek treatment.  He also noted 
that his vision started to decrease in his left eye and that 
later he was diagnosed with glaucoma.  He thus contends that 
his glaucoma is a direct result of his head injury in 
service, entitling him to disability compensation.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, the record shows a current glaucoma diagnosis.  
Private medical records dated from 1995 to 1998 show a 
diagnosis of glaucoma.  VA medical records dated from 1999 to 
2002 show continued treatment for glaucoma.

The next issue is whether there is evidence of any in-service 
incurrence.

The service medical records show the veteran had his feet 
yanked from under him and hit his head on the cement floor in 
May 1967.  He reportedly had an abrasion on his left forehead 
and complaints of headache and dizziness.  Physical 
examination of the pupils showed they were equally reactive 
to light and accommodation and that pulsations were seen on 
the left fundus.

As the medical evidence shows a current glaucoma diagnosis 
and an in-service head injury, the determinative issue is 
whether there is any relationship between the two.

A March 1995 private medical record and an April 2002 VA 
medical record note that the veteran did not have a family 
history of glaucoma.

An April 2003 VA examination report notes that the veteran 
denied any ocular injuries, diseases, or surgeries while in 
service, or any history of diabetes or family history of 
glaucoma.  The examiner found that the veteran's diagnosis of 
advanced primary open angle glaucoma in the right eye and 
end-stage primary open angle glaucoma in the left eye did not 
appear to be secondary to trauma or any other environmental 
cause.  The examiner thus determined that the glaucoma was 
not likely to be service-connected. 

An April 2005 VA examination report shows the examiner 
reviewed the medical records and could not provide any 
rational reason or medical evidence to support the assertion 
that the veteran's advanced open angle glaucoma in the right 
eye and end-stage open-angle glaucoma in the left eye were 
induced by head trauma or any other environmental factor.

Upon review, the preponderance of the evidence is against the 
claim.  Specifically, while he is not shown to have a family 
history, none of the medical evidence relates the veteran's 
current diagnosis of glaucoma to any traumatic event, 
including the head injury in service.  Although the veteran 
has argued that his current glaucoma is related to service, 
this is not a matter for an individual without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Thus, while the Board has considered the veteran's 
lay assertions, they do not outweigh the medical evidence of 
record, which does not show any relation between the 
veteran's current glaucoma and service.  Competent medical 
experts make this opinion and the Board is not free to 
substitute its own judgment for those of such experts.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In sum, the service connection claim for residuals of head 
injury, to include glaucoma is denied.  In making this 
decision, the Board has considered the benefit of the doubt 
doctrine; however, as the evidence is not equally-balanced, 
in this regard, it does not apply.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for residuals of head 
injury, to include glaucoma is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


